Case 1:19-cv-11605-WGY Document 82-3 Filed 08/25/21 Page 1 of 2




                  Exhibit C
       Case 1:19-cv-11605-WGY Document 82-3 Filed 08/25/21 Page 2 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

        Plaintiff,

v.

WELLINGTON MANAGEMENT                              Civ. Action No. 19-cv-11605-WGY
COMPANY LLP AND CHARLES
ARGYLE

        Defendants.



                                         ORDER

AND NOW, this ______ day of _____________, 2021, upon consideration of the Motion of
Non-Party Witness Mina Koide to Quash the Subpoena to Testify at Trial served on her in the
matter Gigi Kai Zi Chan v. Wellington Management Company LLP and Charles Argyle,
currently pending in the U.S. District Court for the District of Massachusetts: it is hereby
ORDERED that the motion to quash is ALLOWED in its entirety.


                                          ________________________________________
                                          The Honorable William G. Young
                                          District Judge, District of Massachusetts
